                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

KYLE BOYCE,

     Plaintiff,

v.                                   Case No. 8:18-cv-2661-T-33TGW

CITY OF NEW PORT RICHEY,
FLORIDA,

     Defendant.

______________________________/

                               ORDER

     This matter comes before the Court in consideration of

Defendant City of New Port Richey, Florida’s Motion to Dismiss

Count I of the Amended Complaint (Doc. # 19), filed on

December   12,    2018.   Plaintiff    Kyle   Boyce   responded   in

opposition on January 7, 2019. (Doc. # 28). For the reasons

that follow, the Motion is denied.

I.   Background

     Boyce began working for the City in 2010 as an equipment

operator. (Doc. # 16 at 3). During the seven years of his

employment, Boyce had no disciplinary issues and performed

his job satisfactorily. (Id.). As of September of 2017,

Boyce’s wife “suffered from a disability as a result of




                                 1
surgery on her shoulder” and Boyce was her primary caretaker

around this time. (Id.).

     In   anticipation   of   Hurricane   Irma,   Robert   Rivera   —

Boyce’s director — held a meeting on September 9, 2017. (Id.).

Rivera explained “that essential personnel had to stay in the

facility due to the City’s needs during the hurricane.” (Id.).

The building Boyce was ordered to stay in “was in a mandatory

evacuation zone and was not rated for category 4 or category

5 hurricanes.” (Id.).

     The next day, September 10, Boyce asked Sean Howard —

the “Street and Right of Way Department Leader” for the City

— if Boyce “could be excused through the storm so he could go

home and care for his wife, who was out of work on approved

Family and Medical Leave Act (FMLA) leave.” (Id.). The Amended

Complaint alleges that Howard and Barret Doe, the assistant

director, gave Boyce permission to leave. (Id.).

     Despite having been given permission, when Boyce came to

work on September 11 to work, Howard directed Boyce to return

home. (Id.). Unnerved by this, Boyce texted Howard later that

day to ask if he still had a job. Howard allegedly responded

that Boyce still had his job “as of now.” (Id. at 4). A few

days later, on September 15, Boyce received a letter dated

September 13 from Debbie Manns, the City Manager, “falsely


                                 2
informing [Boyce] that [he] was terminated for allegedly

failing to report for duty.” (Id.). Additionally, although he

alleges it is the City’s policy to provide a disciplinary

hearing before a termination, Boyce was not given a hearing.

(Id.).

      Boyce alleges that the true reason for his termination

was   the   City’s   belief    “that     [Boyce]   was   distracted   and

somewhat inattentive at work because his spouse’s disability

required [Boyce’s] attention.” (Id. at 5). According to the

Amended Complaint, the City “was aware that [Boyce’s] spouse

had a need for [his] presence at home on occasion and had an

unfounded    perception       that   [Boyce]   would     have   to    take

substantial time away from work in the future to care for his

spouse.” (Id.).

      Boyce filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (EEOC) and the Florida

Commission on Human Relations (FCHR) on April 24, 2018. (Id.

at 2). The EEOC issued a Dismissal and Notice of Rights to

Boyce on August 24, 2018. (Id.).

      Then, Boyce initiated this action on October 30, 2018,

asserting claims for FMLA interference, and associational

disability discrimination claims under the Americans with

Disabilities Act (ADA) and the Florida Civil Rights Act


                                     3
(FCRA). (Doc. # 1). The City filed an Answer to the FMLA

claim, (Doc. # 13), but filed a motion to dismiss the ADA and

FCRA claims, (Doc. # 14).

       In response to the motion to dismiss, Boyce filed an

Amended Complaint on December 3, 2018. (Doc. # 16). The

Amended Complaint asserts claims for FMLA interference and

associational disability discrimination under the ADA only.

(Id.). Now, the City again moves to dismiss the ADA claim.

(Doc. # 19). Boyce has responded (Doc. # 28), and the Motion

is ripe for review.

II.    Legal Standard

       On a motion to dismiss, this Court accepts as true all

the allegations in the complaint and construes them in the

light most favorable to the plaintiff. Jackson v. Bellsouth

Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

the Court favors the plaintiff with all reasonable inferences

from the allegations in the complaint. Stephens v. Dep’t of

Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to


                               4
     raise a    right   to   relief      above    the   speculative
     level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(citations

omitted). Courts are not “bound to accept as true a legal

conclusion   couched    as   a   factual    allegation.”      Papasan   v.

Allain, 478 U.S. 265, 286 (1986). “The scope of review must

be limited to the four corners of the complaint” and attached

exhibits. St. George v. Pinellas County, 285 F.3d 1334, 1337

(11th Cir. 2002).

III. Analysis

     In Count I of the Amended Complaint, Boyce alleges that

the City violated the ADA because it “discriminated against

[him] because of his association with his wife’s disability”

and “terminat[ed] his employment.” (Doc. # 16 at 5).

     The ADA creates a cause of action for associational

disability   discrimination.       See     42    U.S.C.   §   12112(b)(4)

(making it unlawful to “exclud[e] or otherwise deny[] equal

jobs or benefits to a qualified individual because of the

known disability of an individual with whom the qualified

individual is known to have a relationship or association”).

To state a claim for associational disability discrimination,

a plaintiff must allege: “(1) [he] was qualified for the job;

(2) [he] was subjected to an adverse employment action; (3)



                                   5
[he] was known by [his] employer to have an association with

a disability; and (4) there were circumstances raising a

reasonable inference that [his] association with a disability

was a determining factor in the employer’s adverse employment

action.” Lynn v. Lee Mem’l Health Sys., No. 2:15-cv-161-FtM-

38, 2015 WL 4645369, at *2 (M.D. Fla. Aug. 4, 2015).

     The   fourth   element     “potentially     encompasses    three

categories of claims”:

     (1) “expense-avoidance,” e.g. where an employee
     suffers an adverse action because a spouse or child
     is covered by the company’s health plan and has a
     disability that is costly to the employer; (2)
     “disability by association,” e.g. where the
     employer fears that the employee is likely to
     develop the disability due to exposure to or a
     genetic component of the ailment; and (3)
     “distraction,” e.g., where the employee is somewhat
     inattentive at work because his spouse or child has
     a disability that requires his attention, yet is
     not so inattentive that he would need an
     accommodation   to   perform  to   his   employer’s
     satisfaction.

Gonzalez v. Wells Fargo Bank, N.A., No. 12-80937-CIV, 2013 WL

5435789, at *7 (S.D. Fla. Sept. 27, 2013). “In a fourth

category   of   claim,   an   employer   may   also   be   liable   for

associational disability discrimination where it terminates

an employee based on an unfounded assumption regarding the

employee’s need for future leave in order to care for a

disabled person.” Id.



                                  6
     The City contends that Boyce has not sufficiently pled

a claim for such associational disability discrimination.

(Doc. # 19 at 2-5). Specifically, the City insists that Boyce

“fail[ed] to plead a single fact which plausibly supports a

claim that he was discharged due to his association with his

allegedly disabled wife.” (Id. at 4). The City asserts that

the Amended Complaint “acknowledges . . . that the basis the

City provided for [Boyce’s] discharge was his failure to

report for duty.” (Id.); see          Hilburn v. Murata Elecs. N.

Am., Inc., 181 F.3d 1220, 1231 (11th Cir. 1999)(“[I]f [a non-

disabled   employee]   violates       a   neutral   employer   policy

concerning attendance or tardiness, he or she may be dismissed

even if the reason for the absence or tardiness is to care

for the [disabled associate].” (citation omitted)).

     The City recognizes Boyce’s allegations that the City

fired him because it believed he was distracted at work or

would take future leave from work because of his wife’s

disability. (Doc. # 19 at 4). But the City asserts these

allegations are “legal conclusions” and that Boyce “alleges

no facts in his Amended Complaint to support these claims.”

(Id.). Finally, according to the City, “[a]t most in this

[Amended] Complaint, [Boyce] attempted to allege[] that he

was denied a reasonable accommodation for his wife’s alleged


                                  7
disability.” (Id. at 5). It notes that the ADA “does not

require an employer to accommodate the disability of an

employee’s family member.” (Id. at 3); see Rocky v. Columbia

Lawnwood Reg’l Med. Ctr., 54 F. Supp. 2d 1159, 1165 (S.D.

Fla. 1999)(“[T]he associational provision of the ADA does not

require employers to make any ‘reasonable accommodation’ for

the disabilities of relatives or associates of a nondisabled

employee.”).

      The Court disagrees with the City that Boyce has not

pled sufficient factual allegations to support that he was

fired because of his association with his disabled wife. A

fair reading of the Amended Complaint makes it clear that

Boyce is basing his associational disability claim on the

“distraction”   and   “future     leave”   theories.   Boyce   is   not

arguing he was entitled to a reasonable accommodation for his

wife’s disability. Indeed, the Amended Complaint asserts that

Boyce’s association with his wife was the motivation for the

City’s decision to terminate Boyce because the City believed

Boyce was distracted and might miss work in the future. (Doc.

# 16 at 5). While these allegations are not very detailed,

they are not legal conclusions as the City claims.

      Taking all the allegations as true, the allegations of

the   Amended   Complaint   are    sufficient    to    state   an   ADA


                                   8
associational disability claim and therefore                   survive    the

Motion      to   Dismiss.    While     Boyce    acknowledges    that     most

employees were required to work through the hurricane, he

alleges that he was given permission by supervisors to take

the day off to care for his disabled wife. (Id. at 3). Yet,

despite that permission, the City fired Boyce on the alleged

ground that he failed to report for duty. (Id. at 4).

      The fact that Boyce was supposedly fired for taking leave

he was permitted to take, combined with the allegations that

the City was concerned Boyce was distracted at work and would

take more leave in the future, create a reasonable inference

at this juncture that Boyce was actually fired because of his

association with his wife. See Lynn, 2015 WL 4645369, at *2

(denying motion to dismiss because “a plain review of the

Complaint reveals Lynn alleges she was qualified for her job,

she   was    subjected      to   an   adverse   employment     action,   her

association with a disability through her daughter was known

to [the employer], and there were circumstances raising a

reasonable inference that [the employer] retaliated against

her   in    light   of   her     association     with   a    disability”).

Therefore, the Motion to Dismiss Count I is denied.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:


                                       9
(1)   Defendant City of New Port Richey, Florida’s Motion to

      Dismiss Count I of the Amended Complaint (Doc. # 19) is

      DENIED.

(2)   The City’s answer to Count I is due within fourteen days

      of the date of this Order.

      DONE and ORDERED in Chambers in Tampa, Florida, this

10th day of January, 2019.




                              10
